DETAILED ACTION
This final office action is in response to claims filed 10/06/2021.
Claims 1, 3-4, 6, 10, 12-13, 16, and 21-23 have been amended. Claims 1-16 and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections 
In response to the claim amendments the objections have been withdrawn.

Claim Rejections – 35 U.S.C. § 112(b)
	In response to the claim amendments the rejection has been withdrawn.

Claim Rejections – 35 U.S.C. § 103
The applicant's arguments prior art arguments have been fully considered but they are not persuasive. The applicant argues the following in pages 14-15 of remarks filed 10/06/2021:
The Office concedes that Vance and Erickson fails to teach or suggest previously recited features of claim 1 directed a conceal/reveal logic. Office Action p.7. The Office relies on Phukan to cure the deficiencies of the Vance and Erickson references in that Phukan discloses that "when a mobile device moves from one a contact is replaced with a new contact, but appears the same to a user of the mobile device." In this way, Phukan contemplates modifying and replacing existing content in contrast to claim 1 that recites "the set of modified instructions associated with a conceal/reveal presentation logic, wherein the conceal/reveal presentation logic is exclusively a presentation logic that supports both selectively hiding and highlighting the plurality of content items for concealing and revealing the plurality of content items in association with a display." 
Replacing contact information is not the same as (1) a conceal/reveal presentation logic associated with displaying information on a display; and (2) a presentation logic that supports both selectively hiding and highlighting the plurality of content items for concealing and revealing the plurality of content items in association with a display. As discussed in Phukan, as a telephone is moved from Boise to Portland, a "Police" contact that includes Boise information is replaced with a new "Police" contact that includes Portland information. As such, Phukan fails to teach the above-recited feature of claim 1. 
However the examiner disagrees. The examiner is not persuaded by the applicant’s argument that the scope of the claim does not cover replacing a first content item with a second content item. The broadest reasonable interpretation of “(1) a conceal/reveal presentation logic associated with displaying information on a display; and (2) a presentation logic that supports both selectively hiding and highlighting the plurality of content items for concealing and revealing the plurality of content items in association with a display" includes replacing a first content item with a second content item. Phukan teaches in [0040] replacing contacts that are local to Chicago with contacts that are local to Seattle if the user moves from Chicago to Seattle. Phukan also teaches in [0066] replacing a Boise police contact with a Portland police contact in response to detecting that the user has travelled from Boise to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  The applicant states in pages 11-12 of remarks filed 10/06/2021, that support is provided in [0013], [0046], and [0060] of the specification for the limitation “wherein the conceal/reveal presentation logic is exclusively a presentation logic that supports both selectively hiding and highlighting the plurality of content 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in further view of Phukan (US 2011/0092227).
Regarding Independent Claim 1,
	Vance teaches a computing system for controlling a presentation of content on one or more user devices ([0016]: Generating a contact display including at least one contact group from the subset based on a current context of a user of the telecommunications device), comprising:
([0022], Fig. 1: “contact management service 102 can include an external data source interface component 104 for obtaining external information from network data sources 120, such as location data, contact data, and other supplemental data that can be incorporated, directly or indirectly, into the contact group information”);
one or more processors ([0072]: One or more general purpose computers or processors);
and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method for controlling the presentation of content on the one or more user devices ([0071]-[0072]: Software code modules executed by one or more general purpose computers or processors may be stored in any type of computer-readable medium or other computer storage device), the method comprising:
receiving a set of personalized metadata characterizing one or more content items that are presentable on a user device ([0052]-[0053], Figs. 4A-4B: Contacts displayed on a telecommunications device are tagged with identifying characteristics),
receiving, from the one or more sensors, user-activity related information ([0035]: Context information obtained by contact management service 102 includes location, time of day, individual travel designations (e.g., stationary, moving, velocity, heading, etc.), manual designations (e.g., location, status, mood, etc.), cost information (e.g., rate plans, location), and the like),
([0046]: Contact management service 102 may determine the current context of the telecommunications device user),
monitoring instructions that are associated with presenting a plurality of content items on the user device, based at least on the current context and the set of personalized metadata ([0046]: “after identifying a contact group based on a user’s current context, the contact management service 102 generates a display in which the identified contact group is presented”).
Vance does not teach:	
determining whether to present the plurality of content items according to the instructions or whether to modify the instructions,
based on a determination to modify the instructions, generating a set of modified instructions for controlling a presentation of the plurality of content items, the set of modified instructions associated with a conceal/reveal presentation logic, wherein the conceal/reveal presentation logic is exclusively a presentation logic that supports both selectively hiding and highlighting the plurality of content items for concealing and revealing the plurality of content items  in association with a display; and
controlling the presentation of the plurality of content items on the user device according to the set of modified instructions.  
However, Eriksson teaches:
determining whether to present the plurality of content items according to the instructions ([0139], [0146]: Displayable data items are generated and presented on the display screen based on display rules) or whether to modify the instructions, based on a determination to modify the instructions, generating a set of modified instructions for controlling a presentation of the plurality of content items ([0177]-[0182], Fig. 8: A determination of whether there is additional information relevant to the identified context is made and in response display rules are updated); and
controlling the presentation of the plurality of content items on the user device according to the set of modified instructions ([0201]: A first group of display objects (1004a, 1005a) are increased in size resulting in another group of display objects (1002a, 1008) to be hidden on the display screen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance and Eriksson so that a determination to modify instructions is made in order to control the presentation of content items on the display screen.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by prominently displaying relevant content items (Eriksson [0002]).
	Vance and Eriksson do not teach:
the set of modified instructions associated with a conceal/reveal presentation logic, wherein the conceal/reveal presentation logic is exclusively a presentation logic that supports both selectively hiding and highlighting the plurality of content items for concealing and revealing the plurality of content items  in association with a display.
	However, Phukan teaches:
 ([0040], [0064]-[0066]: Location-specific contacts such as emergency numbers are associated with destination specific settings that cause contacts to be replaced as the user’s location changes. In the provided example, as the user moves from Boise to Portland, the user’s contact list replaces a contact for Boise’s local police with a contact for Portland’s local police).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance and Eriksson with Phukan so that the set of modified instructions are associated with a conceal/reveal presentation logic that is exclusively a presentation logic that supports both selectively hiding and highlighting the plurality of content items for concealing and revealing the plurality of content items in association with a display.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by dynamically adjusting contact information of local organizations according to the user’s geographic information (Phukan [0004]).

Regarding Dependent Claim 2,
Vance, Eriksson, and Phukan teach the system of claim 1. Eriksson teaches wherein the method further comprises:	
([0148]: Display rules are updated to reflect information that is determined to be relevant to the identified context);
determining to further modify the set of modified instructions for controlling the presentation of the plurality of content items based upon the determined change in the current context, generating a set of further modified instructions for controlling the presentation of the plurality of content items; and controlling the presentation of the plurality of content items on the user device according to the set of further modified instructions ([0146]: An environmental characteristic of the device such as the device’s location may further modify the display of content on the device).  

Regarding Dependent Claim 3,
Vance, Eriksson, and Phukan teach the system of claim 1. Eriksson teaches wherein the determining to modify the instructions comprises making a determination according to the conceal/reveal presentation logic, the conceal/reveal presentation logic including a set of rules specifying criteria for exclusively controlling the presentation of the plurality of content items ([0167]: The display rules include logic to cause a display object pertaining to a specific contact to be emphasized using highlighting or setting a prominent position for the object).  

Regarding Dependent Claim 4,
Vance, Eriksson, and Phukan teach the system of claim 3. Vance teaches wherein the conceal/reveal presentation logic includes user settings configurable by a user ([0048]-[0049]: criteria may be predetermined by the service 102 or provided by the user of the telecommunications device).

Regarding Dependent Claim 5,
Vance, Eriksson, and Phukan teach the system of claim 4. Vance teaches wherein the criteria for controlling the presentation of the plurality of content items comprises prioritizing content ([0049]: each of the contacts in the identified contact group may be emphasized, such as through highlighting, increased dimensions of corresponding graphical identifiers, and the like, as compared to other displayed contacts or contact groups).    

Regarding Dependent Claim 8,
Vance, Eriksson, Phukan teach the system of claim 1. Vance teaches wherein the personalized metadata comprises one or more labels ([0052], Fig. 4: a plurality of display objects 406, 408, 410 for identifying characteristics associated with the first contact, such as an image, a name, and a contact number, respectively), each label classifying an aspect of a content item, and wherein at least one aspect is classified with respect to a user ([0052]: contact information record further includes a display object 414 which identifies contact groups to which the contact also belongs).  

Regarding Independent Claim 10,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.


	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Independent Claim 16,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227) in further view of Mori (US 2012/0117499).
Regarding Dependent Claim 6,
Vance, Eriksson, and Phukan teach the system of claim 5, but do not teach wherein conceal/reveal presentation logic includes substitution logic, and wherein substituting a first content item with a second content item via the display comprises determining the second 
	However, Mori teaches determining the second content item from the plurality of content items based on the substitution logic and the set of personalized metadata ([0033]: “the application information from the calendar enabled the context selector 122 to determine that while the user of the mobile device 100 may be away from the office, the user is in a work environment (e.g., a work context) and a work context should replace the travel context 104 displayed within the user interface 102”) and the set of personalized metadata ([0039]: “The context configurer 126 creates a file for the context (e.g., a context file) and stores this configuration information as a rule set. The rule set may be included within the file as metadata.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Mori so that the conceal/reveal presentation logic includes substitution logic for determining the second content item from the plurality of content items based on the substitution logic and the set of personalized metadata
One of ordinary skill in the art would be motivated to do so in order to automatically change a context of a user interface of a mobile device based on detected information (Mori [0014]).




Vance, Eriksson, Phukan, and Mori teach the system of claim 6.  Vance teaches wherein the criteria for controlling the presentation of the plurality of content items are inferred based on user-activity history of the one or more user devices ([0033]: “the factor used to select the remaining portion of the subset of contacts can be a frequency of communication between the user and one or more user contacts accessible by the telecommunications device 112”). 

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227)  in further view of Carney (US 2012/0271957).
Regarding Dependent Claim 9,
Vance, Eriksson, and Phukan teach the system of claim 1, but do not teach wherein the personalized metadata comprises an index that classifies aspects of each content item, and wherein at least one aspect is classified with respect to a user.  
However, Carney teaches wherein the personalized metadata comprises an index that classifies aspects of each content item, and wherein at least one aspect is classified with respect to a user ([0031]: “the tag recommendation module 207 recommends one or more general categories of tags based on a determined correlation between the user of a user device 101 and an online contact list”).

One of ordinary skill in the art would be motivated to do so in order to identify displayed content based on a relationship to the user (Carney [0017]).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227) in further view of Kapur (US 2014/0298219).
Regarding Dependent Claim 21,
Vance, Eriksson, and Phukan teach the method of claim 16. Vance teaches identifying a second content item that is similar to the first content item based on the set of personalized metadata [0052]-[0053]: Contacts include identifying characteristics that are used to form groups). Vance, Eriksson, and Phukan do not teach further comprising an instruction in the set of modified instructions to associate a first content item with a second content item, wherein the first content item is replaced exclusively via the display with the second content item to eliminate a visual gap created by hiding the first content item.
However, Kapur teaches to eliminate a visual gap created caused by replacing content items on the display ([0092]: “if a user selects multiple visuals and moves the visuals in a display region, the gap filling algorithm described above can be automatically invoked based on the movement to arrange the visuals to minimize or eliminate gaps”).

One of ordinary skill in the art would be motivated to do so in order to present a consolidated view of visuals and to conserve display space (Kapur [0005]).

Regarding Dependent Claim 23,
Vance, Eriksson, and Phukan teach the method of claim 16, but do not teach rearranging the remainder of the plurality of content items to eliminate a visual gap created by replacing a first content item via the display.
However, Kapur teaches rearranging the remainder of the plurality of content items to eliminate a visual gap created by replacing the first content item via the display ([0092]: “if a user selects multiple visuals and moves the visuals in a display region, the gap filling algorithm described above can be automatically invoked based on the movement to arrange the visuals to minimize or eliminate gaps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Kapur so that visual gaps are eliminated when content is replaced.
One of ordinary skill in the art would be motivated to do so in order to present a consolidated view of visuals and to conserve display space (Kapur [0005]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227)  in further view of Haddorp (US 2012/0173551).
Regarding Dependent Claim 22,
Vance, Eriksson, and Phukan teach the method of claim 16, but do not teach:
		determining one or more labels for a first content item;
determining a classification probability score for each of the one or more labels for the first content item, each classification probability score indicating a likelihood that the first content item is correctly classified according to a respective label of the one or more labels;
and based on presentation rules associated with the one or more labels and on the classification probability score for each of the one or more labels, determining to hide the first content item via the display.
However, Haddorp teaches:	
determining one or more labels for a first content item ([0023]: “Tag widgets (400) enable people to tag resources/content”);
determining a classification probability score for each of the one or more labels for the first content item, each classification probability score indicating a likelihood that the first content item is correctly classified according to a respective label of the one or more labels ([0029]: “weighting engine (20) is responsible for calculating the weighting (i.e. importance) for each single tag before it is displayed to a user”);
([0131]: “Tags can belong to different contexts (150)…users can switch between active contexts (or the system could do so automatically)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Haddorp so that one or more labels and a classification probability score are used to hide a first content item.
One of ordinary skill in the art would be motivated to do so in order to view content that is relevant to their current task (Haddorp [0002]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vance (US 2016/0078097) in view of Eriksson (US 2014/0354680) in view of Phukan (US 2011/0092227)  in further view of Jung (US 2013/0346546). 
Regarding Dependent Claim 24,
Vance, Eriksson, and Phukan teach the method of claim 16, but do not teach wherein the current context associated with the user device is determined based on analyzing information detected via a plurality of user devices and cloud-based services utilized by a particular user.  
However, Jung teaches wherein the current context associated with the user device is determined based on analyzing information detected via a plurality of user devices and cloud-([0022], [0116]: A cloud server equipped with a context inference unit can determine the current context of a particular user by analyzing context information received from the user’s mobile terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vance, Eriksson, and Phukan with Jung so that the current context associated with the user device is determined by analyzing information detected via a plurality of user devices and cloud-based services utilized by a particular user.
One of ordinary skill in the art would be motivated to do so in order to display tailored content for a user of a cloud-based service (Jung [0166]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176